NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 20-3484
                                    _______________

      WHOLESALE FIREWORKS, CORP., WHOLESALE FIREWORKS, INC.;
                  WHOLESALE FIREWORKS III, INC.

                                             v.

                  WHOLESALE FIREWORKS ENTERPRISES, LLC,
                                         Appellant

                                    _______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                (D.C. No. 2:20-cv-00796)
                      District Judge: Honorable Arthur J. Schwab
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 on October 1, 2021.

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                                 (Filed: October 5, 2021)
                                    _______________

                                       OPINION *
                                    _______________




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
   BIBAS, Circuit Judge.

   Judicious copying is a tool. It helps busy courts save time and resolve cases quickly.

But the copy may not fit the new case. Here, when the District Court lifted an earlier opin-

ion to resolve a later dispute, it applied the wrong legal test, so we must remand.

   Wholesale Fireworks Enterprises sued Wholesale Fireworks Corporation for trademark

infringement. Partway through discovery, the plaintiff decided to end the litigation and

asked the District Court to dismiss without prejudice. The court obliged. The defendant

then filed a motion to reconsider, asking the court to award attorney’s fees as a condition

of the dismissal without prejudice. Instead, the court dismissed with prejudice, yet it re-

fused to award the defendant attorney’s fees. Because the defendant already had “the ben-

efit of a final determination of the controversy,” the court thought it did not need to award

fees to avoid prejudice to the defendant. App. 677–78 (quoting Citizens Sav. Ass’n v. Fran-

ciscus, 120 F.R.D. 22, 24–25 (M.D. Pa. 1988)).

   Dissatisfied, the defendant moved for attorney’s fees again, this time under the Lanham

Act. It argued that this trademark case was “exceptional.” 15 U.S.C. § 1117(a). The District

Court denied the motion. In doing so, it copied and pasted its earlier opinion denying fees.

At the end, it tacked on three sentences about the Lanham Act. Though it asserted that this

case is not “exceptional,” it relied entirely on “this Court’s familiarity with this matter.”

App. 4. It offered no analysis or specifics and cited no authorities beyond § 1117.

   Now the defendant argues that this was a mistake. We review for abuse of discretion,

“unless … the district court applied the wrong standard, which would be an error of law”




                                             2
requiring de novo review. Securacomm Consulting, Inc. v. Securacom Inc., 224 F.3d 273,

279 (3d Cir. 2000) (internal quotation marks omitted).

   The District Court did not apply the right test. Under the Act, it should have considered

whether “there [was] an unusual discrepancy” between the merits of the winning and losing

party’s positions, and whether the losing party “litigated … in an ‘unreasonable manner.’ ”

Fair Wind Sailing, Inc. v. Dempster, 764 F.3d 303, 315 (3d Cir. 2014) (quoting Octane

Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014)). But the court

considered neither. Because it copied and pasted its earlier reasoning, it focused only on

whether a fee award would help to avoid prejudice to the defendant. We will thus vacate

and remand.




                                             3